Citation Nr: 1119934	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for erectile dysfunction manifested by groin pain with ejaculation, to include as secondary to the service-connected residuals of prostate cancer.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994 and from October 2006 to September 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the RO.  

Most recently, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record in November 2009.  

All of the actions previously sought by the Board through its prior development requests have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions linking his current groin pain with ejaculation and erectile dysfunction to manifestations attributable the service-connected residuals of prostate cancer.  

2.  The Veteran is shown to have current diagnosis of erectile dysfunction and groin pain with ejaculation that is as likely as not related to his service-connected residuals of prostate cancer.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction and groin pain with ejaculation is proximately due to or the result of the service-connected residuals of prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Secondary service connection may also be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he currently suffers from groin pain with ejaculation that is related to his service-connected residuals of prostate cancer.  The record also shows that he is being treated for erectile dysfunction, which is shown to be a residual of his prostate cancer and treatment.  

By way of background, in a November 2009 decision, the Board was granted service connection for the residuals of prostate cancer.  

A service treatment records, dated in April 1993, shows that the Veteran had complaints of groin pain on the left side that had been present on and off for two months and during ejaculation.  In May 1993, the Veteran was treated for complaints of left testicular pain.  

The Veteran denied a recent history of sexually transmitted diseases, vasectomy, or genitourinary tract disorders.  He had discomfort usually during ejaculation with intercourse and for a few minutes afterwards.  

The Veteran was diagnosed with left testicular pain of unknown etiology.  A June 1993 service treatment record recorded a diagnosis of epididymitis.  Moreover, an August 1991 urology note showed that the Veteran was treated for infrequent episodes of semen-like discharge noticed during urination since May 1991.  

The VA treatment records generally reveal a history of a radical prostatectomy in June 2001for a Gleason's 6 adenocarcinoma of the prostate, stage T2b with clear surgical margins, as well as repeated treatment for erectile dysfunction related to his prostatectomy, left epididymal pain, chronic pain syndrome and groin pain with ejaculation.  

Notably, a July 2003 VA urology clinic note noted that the Veteran had erectile dysfunction, gradually improving, but still requiring use of Viagra periodically, and of mild groin pain with ejaculation present since the Veteran's prostate surgery, gradually improving as his erections improve.  

A VA treatment record, dated in February 2005, reported findings of mild groin pain with ejaculation, present since surgery, that was gradually improving.  Significantly, as recently as May 2008, the Veteran had received treatment for erectile dysfunction, secondary to a radical retropubic prostatectomy.  

A June 2006 VA examination report recorded the Veteran's complaints of pain with ejaculation starting in 1993.  The Veteran's symptoms were evaluated by urology at the time and were determined to be consistent with prostatitis.  

The examination noted that the two testicles were descended, bilaterally, and that a midline suprapubic scar, status-post radical prostatectomy was present.  The Veteran was diagnosed with prostate cancer with history of prostatitis.  The examiner opined that it is at least as likely as not that the Veteran's prostate cancer was related to his symptoms of prostatitis that began in the military while on active duty.  

A VA examination report, dated in November 2008, recorded a history of testicular pain.  The examiner related the Veteran's in-service treatment for tender prostate to his having prostatitis at the time.  The Veteran was diagnosed with prostate cancer, erectile dysfunction, improved with Viagra, and urge urinary incontinence.  The examiner opined that the Veteran's episodes of dysuria, tender prostate, and uretheritis are at least as likely as not related to the Veteran's prostate cancer.  

A May 2009 VA examination report recorded findings of groin pain, especially with intercourse, since 1979 to 1980.  The Veteran described his symptoms as having almost completely resolved and his having very mild pain that did not inhibit his daily life.  

The Veteran indicated that he did not seek treatment or take any regular medications to treat the pain and that neither his occupation nor daily activities were impaired.  The examiner noted that the symptoms were basically resolved.  

The Veteran was diagnosed as having no evidence of groin pathology.  The examiner opined that, although there was evidence for groin pain during military service, the Veteran's symptoms currently did not affect his life.  

More recently, in July 2010, the Veteran underwent a VA examination.  The examiner noted that the claims file was unavailable for review.  Significantly, the examiner was able to conduct a physical examination of the Veteran and obtained a thorough history from the Veteran.  

Moreover, the examiner appears to have reviewed the VA treatment records and prior VA examination reports, as they were discussed in the report and indicated that a nexus opinion had been proffered based upon review of the Veteran's records, to include the service treatment records.  

During the examination, the Veteran reported an onset of groin pain in late 1978 or 1979, and he was treated for groin pain in 1983.  Further, the examiner noted that an April 1993 VA examination report revealed that the Veteran had complained of groin pain on the left side that had been present for 2 months.  

The Veteran endorsed having symptoms of stress incontinence, hourly voiding, erectile dysfunction, and pain with ejaculation, considered to be secondary to prostate cancer and not any groin pain, and the examiner noted that the Veteran had not been treated for any other genitourinary disorder.  

Here, the examiner observed that the Veteran had normal external male genitalia, and no pain on examination.  The examiner diagnosed the Veteran with no objective evidence of groin pain.  The examiner observed that the Veteran claimed that his pain has been intermittent for the past 30 years.  The examiner noted that a review of his records showed that the Veteran was treated once for groin pain in 1983 and was diagnosed with prostate cancer in 2000.  

The examiner opined that it was less likely than not that the claimed groin pain was a result of the prostate cancer, as it predated the diagnosis and would not be related to a prostatectomy.  

Despite the July 2010 VA examiner's findings that the Veteran does not currently suffer from groin pain, the Board finds that the Veteran satisfies the service connection requirement of a "current disability,"  See Shedden v. Principi, 381 F.3d at 1167; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board acknowledges the findings of the May 2009 and July 2010 VA examinations, but the July 2010 VA examiner did note reported symptoms of erectile dysfunction as well as pain with ejaculation.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Moreover, the Board finds that the August 2001 and November 2008 VA examiners' opinions constitute probative evidence as to the current medical question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Although the July 2010 VA examiner opined that the claimed groin pain was less likely than not related to the Veteran's prostate cancer, the service treatment records show findings of groin pain during sex through ejaculation, and epididymitis that have been continuous over the years.   

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Overall, the evidence is in relative equipoise in showing that the erectile dysfunction and groin pain with ejaculation as likely as not are causally related to the service-connected prostate cancer and treatment rendered for that condition.  

Further, the Veteran in this regard is deemed competent and credible in describing his symptoms of erectile dysfunction and groin pain and erectile dysfunction as having been present since service, as well as after undergoing treatment for the service-connected prostate cancer.  

The VA treatment records also serve to document the Veteran's ongoing treatment for erectile dysfunction related to the prostatectomy and for groin pain with ejaculation.  

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for erectile dysfunction and groin pain with ejaculation is warranted.  


ORDER

Service connection for a disability manifested by erectile dysfunction and groin pain with ejaculation is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


